DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 5, and 7-18 are ALLOWED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The reason for allowance of claims 1, 2, 5, and 7-18 in the instant application is because the prior arts of record fail to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. The application discloses:
control the display operation unit to display a first display screen including a plurality of display elements, and 
execute, when communication connection is made with a predetermined sales data processing apparatus, control processing of substituting at least one of a display unit and an operation unit arranged on the sales data processing apparatus for at least part of a function of the display operation unit, the display unit being arranged at a fixed position on the sales data processing apparatus, 
wherein: 
in the control processing, when substituting said at least one of the display unit and the operation unit of the sales data processing apparatus for said at least part of the function of the display operation unit, the processor is configured to control the display operation unit to display a second display screen instead of the first display screen; 
the second display screen includes the plurality of display elements displayed in the first display screen, except for at least one display element from among the plurality of display elements which is used to implement said at least part of the function of the display operation unit for which said at least one of the display unit and the operation unit of the sales data processing apparatus is substituted, said at least one display element being omitted from the plurality of display elements displayed in the second display screen on the display operation unit; 
 in the control processing, the processor performs control such that said at least part of the function of the display operation unit is instead implemented by said at least one of the display unit and the operation unit arranged on the sales data processing apparatus; and 
in the control processing, the processor is configured to determine whether the display unit, which is arranged at the fixed position on the sales data processing apparatus, is arranged on a right side or a left side of the sales data processing apparatus, and to display the plurality of display elements in the second display screen in a layout selected based on a result of the determination, the layout differing depending on the result of the determination.

.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

35 USC 103
US Pat. Pub. No. 2017/0185363 “Ting” discloses a dual screen point-of-sale system including a point-of-sale device and a tablet computer wherein a first picture of the point-of-sale device is shown on the first display screen in response to a first device signal and the tablet shows a picture corresponding to the first device signal. Ting fails to disclose determining whether the display unit, which is arranged at the fixed position on the sales data processing apparatus, is arranged on a right side or a left side of the sales data processing apparatus, and to display the plurality of display elements in the second display screen in a layout selected based on a result of the determination, the layout differing depending on the result of the determination.

US Pat. Pub. No. 2017/0078504 “Nagata” teaches a display input device that includes a display panel to display a screen, the screen including a plurality of display areas, and a memory to store specification information, GUI information, and layout information.  Nagata fails to teach determining whether the display unit, which is arranged at the fixed position on the sales data processing apparatus, is arranged on a right side 

US Pat. Pub. No. 2008/0224950 “Hashimoto” teaches a display control, which are capable of allowing a user to easily know the positional relationships among a plurality of display devices where the plurality of display devices displays content.  Hashimoto fails to teach determining whether the display unit, which is arranged at the fixed position on the sales data processing apparatus, is arranged on a right side or a left side of the sales data processing apparatus, and to display the plurality of display elements in the second display screen in a layout selected based on a result of the determination, the layout differing depending on the result of the determination.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/REVA R MOORE/           Examiner, Art Unit 3687                                                                                                                                                                                             
/PETER LUDWIG/           Primary Examiner, Art Unit 3687